       Case 2:12-cr-00908 Document 47 Filed on 06/25/20 in TXSD Page 1 of 4
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 25, 2020
                             UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 2:12-CR-00908-1
                                                  §
ERIC JERMAINE MOSS                                §

                                             ORDER
        Before the Court is Defendant Eric Jermaine Moss’s (“Moss”) letter motion for reduction

of his supervised release and reinstatement of his Class A commercial driver’s license. (D.E.

46).   For the reasons discussed below, the Court DENIES the petition for reduction of

supervised release due to his extensive criminal history and crime of conviction in consideration

of the interests of justice. Moreover, the Court DENIES his request for reinstatement of his

driver’s license for lack of jurisdiction.

        I.      JURISDICTION
        With regard to Moss’s petition for a reduction to his supervised release, the Court has

jurisdiction pursuant to 18 U.S.C. § 1331.

        II.     FACTUAL AND PROCEDURAL HISTORY
        On October 17th, 2012, Moss was arrested after officers found approximately 253.5

kilograms of marijuana in his tractor-trailer during a traffic stop. (D.E. 1). Four months later, on

December 20th, 2012, he pleaded guilty to possession with intent to distribute 224.77 kilograms

of marijuana in violation of 21 U.S.C. § § 841(a)(1) and 841(b)(1)(B). (D.E. 22). On February

27th, 2013, Moss was then sentenced to 85 months imprisonment and five years supervised

release with the judgment filed on the docket the next day. Id. Moss subsequently appealed and

the Fifth Circuit dismissed his petition as frivolous. (D.E. 24; D.E. 37).




1/4
      Case 2:12-cr-00908 Document 47 Filed on 06/25/20 in TXSD Page 2 of 4



       On February 18th, 2015, the Court issued an order reducing his sentence to 69 months

imprisonment pursuant to 18 U.S.C. §3582 based on a guideline sentencing range that has been

lowered and made retroactive. (D.E. 42). On October 2017, he was released from incarceration

and has since remained in supervised release.

       On June 22nd, 2020, his letter motion petitioning this Court to reduce his supervised

release and to reinstate his Class A commercial driver’s license was docketed.

       III.    LEGAL STANDARD
       18 U.S.C. § 3583(E)(1) provides that the Court may terminate supervised release “at any

time after the expiration of one year of supervised release, pursuant to the provisions of the

Federal Rules of Criminal Procedure relating to the modification of probation, if it is satisfied

that such an action is warranted by the conduct of the defendant released and the interest of

justice.” 18 U.S.C. § 3583(E)(1). “[T]he statute confers broad discretion” to the district court in

its review of such a petition. United States v. Jeanes, 150 F.3d 483, 484 (5th Cir. 1998).

       IV.     DISCUSSION
       Here, Moss states that he has learned from his incarceration; is extremely remorseful of

his past criminal actions; and desires to continue his life towards the right direction. (D.E. 46).

The Court, however, finds that in consideration of the interests of justice, the terms of Moss’s

supervised release shall remain due to his extensive criminal history and crime of conviction.

See Jeanes, 150 F.3d at 485 (Fifth Circuit affirming district court’s decision to deny reduction of

supervised release given district court’s consideration of criminal deterrence principles and

protection of the public, among other factors); United States v. Hanzy, 802 F. App'x 850, 851–52

(5th Cir. 2020) (Fifth Circuit affirming district court’s decision to deny petition for supervised

release reduction because the district court considered defendant’s extensive criminal history

through a citation to prior case with similar ruling, among other reasons); United States v.



2/4
      Case 2:12-cr-00908 Document 47 Filed on 06/25/20 in TXSD Page 3 of 4



Lutcher, No. CR 03-338, 2019 WL 3006414, at *4 (E.D. La. July 10, 2019) (district court denied

reduced supervised release petition given concerns regarding defendant’s extensive criminal

history prior to his arrest and incarceration).

       The Presentence Investigation Report (“PSR”) shows that Moss has been convicted of

numerous crimes since he was 17 years old. His prior convictions range from distribution of

marijuana; two simple batteries and to giving a false name to a police officer; possession of

cocaine with intent to distribute and obstruction; driving under the influence; driving while

license suspended or revoked; criminal trespass; first degree forgery and identity fraud; and

abandonment and non-support of his children.          (D.E. 17, pp.5-11).     At sentencing, Moss

acknowledged that he reviewed the PSR with counsel who answered all his questions; was

satisfied with counsel’s advice and efforts; and there were no mistakes other than his age in

paragraph 24. (D.E. 31, pp.4-6). Given this history, it is in the interest of justice that supervised

release shall remain in consideration of deterrence of future criminal conduct and for the safety

of the community. As the Fifth Circuit notes, “rather than being punitive, supervised release is

intended to facilitate the integration of the violator into the community, while providing the

supervision designed to limit further conduct.” Jeanes, 150 F.3d at 485 quoting United States v.

Joseph, 109 F.3d 34, 38-39 (1st Cir. 1997) (internal citations omitted).

       With regard to Moss’s petition for his driver’s license to be reinstated, the Court has no

jurisdiction to review such claims since driver’s licenses are under the purview of the state’s

police powers. See Printz v. United States, 521 U.S. 898, 928 (1997) (“It is an essential attribute

of the States’ retained sovereignty that they remain independent and autonomous within their

proper sphere of authority.”); United States v. Thurman, 316 F. App'x 599, 602 (9th Cir. 2009)

(9th Circuit holding that federal courts do not have authority to suspend or reinstate driver




3/4
      Case 2:12-cr-00908 Document 47 Filed on 06/25/20 in TXSD Page 4 of 4



licenses); Jacqueline A. Miller, Constitutional Law-the Real Id Act : Violating Massachusetts

Residents' Right to Travel and the Tenth Amendment, 38 W. New Eng. L. Rev. 127, 128 (2016).

(“Historically, the federal government has viewed all state drivers’ licenses equally and has not

threatened to disturb the states’ power in that area.”). As such, Moss’s petition for his driver’s

license to be reinstated is denied.

       IV.     CONCLUSION
       For the foregoing reasons, Moss’s letter motion for a reduction of his supervised release

and reinstatement of his driver’s license is DENIED.

       SIGNED and ORDERED this 25th day of June, 2020.



                                                 ___________________________________
                                                           Janis Graham Jack
                                                    Senior United States District Judge




4/4
